DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Amendment filed on 09/28/21.
Claims 1, 3, 5-12, 14, and 16-22 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 09/28/21, has been entered. Claims 1, 3, 5-6, 8, 11-12, 14, 16-17, and 19 have been amended. Claims 2, 4, 13, and 15 have been cancelled. In light of Applicant’s amendments, the claim objection regarding claim 6 has been overcome. In light of Applicant’s amendments, the 112(b) rejections regarding claims 3, 8, 11, 14, and 19 have been overcome.

Priority
The examiner acknowledges that the instant application claims priority from provisional application 62/788726, filed on 01/04/19, and therefore, the claims receive the effective filing date of January 4, 2019.  



Claim Objections
Claims 1, 3, 12, and 14 are objected to because of the following informalities:
In claim 1, line 18, change “sytsem” to “system”.
In claim 3, change “The method of claim 2” to “The method of claim 1” since claim 2 has been cancelled.
In claim 12, line 19, change “sytsem” to “system”.
In claim 14, change “The computer program product of claim 13” to “The computer program product of claim 12” since claim 13 has been cancelled.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-12, 14, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 

Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception. Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking claim 12 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
            A computer program product comprising a non-transitory computer-readable storage medium having instructions encoded thereon that, when executed by a processor, cause a processor to:
receive, at an online concierge system, an order comprising a plurality of items and a delivery location;
identify, by the online concierge system, a warehouse for picking the plurality of items based on the plurality of items and the delivery location;
identify, by the online concierge system, a specific item within the warehouse included in the received order in response to determining that the specific item included in the received order has at least a threshold availability at the warehouse and that one or more other shoppers were unable to obtain the specific item from the warehouse within a time interval of receiving the order including the specific item;
receive, by the online concierge system, information from a client device of a shopper fulfilling the order at the warehouse identifying items of the order the shopper obtained from the warehouse;
determine, by the online concierge system, that the shopper obtained the specific item from the warehouse based on the received information;
determine, by the online concierge system, the shopper satisfies a threshold amount of criteria maintained by the online concierge system, at least one of the criteria specifying that the shopper has completed an additional order within a specified time interval of obtaining the specific item from the warehouse;
prompt the shopper to provide information for finding the specific item in the warehouse through an interface displayed to the shopper via a shopper mobile application executing on the client device in response to determining that the shopper obtained the specific item from the warehouse and responsive to determining the shopper satisfies the threshold amount of criteria; and
store the information for finding the specific item in the warehouse received from the shopper at the online concierge system in association with the specific item and in association with the warehouse.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting receiving information from a client device and performing the steps using a non-transitory computer-readable storage medium having instructions encoded that are executed by a processor, nothing in the claim elements preclude the steps from practically being performed by humans.  For example, but for the “from a client device” and “at the online concierge system”, the steps of “receive, identify, identify, receive, determine, prompt, and store” in the context of this claim encompasses sales activities and behaviors.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.        
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A computer program product comprising a non-transitory computer-readable storage medium having instructions encoded thereon that, when executed by a processor, cause a processor to:
receive, at an online concierge system, an order comprising a plurality of items and a delivery location;
identify, by the online concierge system, a warehouse for picking the plurality of items based on the plurality of items and the delivery location;
identify, by the online concierge system, a specific item within the warehouse included in the received order in response to determining that the specific item included in the received order has at least a threshold availability at the warehouse and that one or more other shoppers were unable to obtain the specific item from the warehouse within a time interval of receiving the order including the specific item;
receive, by the online concierge system, information from a client device of a shopper fulfilling the order at the warehouse identifying items of the order the shopper obtained from the warehouse;
determine, by the online concierge system, that the shopper obtained the specific item from the warehouse based on the received information;
determine, by the online concierge system, the shopper satisfies a threshold amount of criteria maintained by the online concierge system, at least one of the criteria specifying that the shopper has completed an additional order within a specified time interval of obtaining the specific item from the warehouse;
prompt the shopper to provide information for finding the specific item in the warehouse through an interface displayed to the shopper via a shopper mobile application executing on the client device in response to determining 
store the information for finding the specific item in the warehouse received from the shopper at the online concierge system in association with the specific item and in association with the warehouse.
These limitations are not indicative of integration into a practical application because:
The additional elements of claim 12 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea). Specifically, the additional elements of a non-transitory computer-readable storage medium with instructions encoded, a processor, and a client device, online concierge system, interface, and mobile application, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer instructions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use. For example, stating that method is computerized, and the method is done using a non-transitory computer-readable storage medium with a processor and the receiving information is performed using a client device, only generally links the commercial interactions to a computer environment. Employing well-known computer 
            Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.

Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of computer program product claim 12, taken individually or as a whole, the additional elements of claim 12 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the 
receiving or transmitting data over a network (e.g. receive an order, receive information, and prompt the shopper for information) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. identifying a warehouse, identifying a specific item, and storing information) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 12 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 1 is a method reciting similar functions as claim 12, and does not qualify as eligible subject matter for similar reasons.  
Claims 3, 5-11, 14, and 16-22 are dependencies of claims 1 and 12. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein an availability of the specific item at the warehouse is determined by applying a machine-learned availability model
transmit an interface to a client device of the different shopper, the interface displaying the information for finding the specific item in the warehouse received from the shopper (receiving and transmitting data over a network)
displaying an additional interface to the different user that displays each item included in the additional order, the additional interface displaying an indication proximate to the specific item (receiving and transmitting data over a network)
transmit the interface to the client device of the different shopper in response to receiving a selection of the indication from the different shopper (receiving and transmitting data over a network)
wherein the interface displays information identifying the shopper from whom the information for finding the specific item in the warehouse was received (receiving and transmitting data over a network)

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10-12, 14, 16-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shiner et al., U.S. 20160042315 A1 (previously cited and hereafter referred to as “Shiner”), in view of Rouaix et al., U.S. 9741007 B1 (previously cited and hereafter referred to as “Rouaix”).

            Regarding claim 1, Shiner discloses a method comprising:
receiving, at an online concierge system [order processing device], an order comprising a plurality of items ([0058] – “orders may include multiple order items”; [0184] – “order processing device 428 and/or fulfillment server 124 receives an order”) and a delivery location ([0050] – “orders may be implemented using well-known data structures that include consumer information, such as…shipping address”);
identifying, by the online concierge system, a warehouse for picking the plurality of items based on the plurality of items and the delivery location ([0184] – “determine if the item is available from one or more retail store locations, and if so, which of those retail stores is Examiner Note: Applicant’s specification (see paragraph [0025]) states “warehouses 110 may be physical retailers, such as grocery stores, discount stores, department stores, etc.”);
identifying, by the online concierge system, a specific item within the warehouse included in the received order in response to determining that the specific item included in the received order has at least a threshold availability at the warehouse ([0080] – “fulfillment confidence score exceeds a certain threshold, then the system may direct the picker to the other location to pick the item”; [0184] – “receives an order for an order item…determine if the item is available from a warehouse for fulfillment…determine if the item is available from one or more retail store locations”);
receiving, by the online concierge system, information from a client device of a shopper fulfilling the order at the warehouse identifying items of the order the shopper obtained from the warehouse ([0186] – “If the item is found, Picker 426 may enter a confirmation of finding the item into device 450”);
determining, by the online concierge system, that the shopper obtained the specific item from the warehouse based on the received information ([0199] – “if an order item is located by a picker, the picker may scan/enter the SKU or other data into a field of a user interface display. This may be used to confirm that the item has been ‘picked’”); and
storing the information for finding the specific item in the warehouse received from the shopper at the online concierge system in association with the specific item and in association with the warehouse ([0183] – “This may permit scan data for an item over time to be used to construct a movement profile for that item, where such a profile indicates how 
Shiner does not explicitly disclose:
identifying a specific item within the warehouse included in the received order in response to that one or more shoppers were unable to obtain the specific item from the warehouse within a time interval of receiving the order including the specific item;
determining, by the online concierge system, the shopper satisfies a threshold amount of criteria maintained by the online concierge system, at least one of the criteria specifying that the shopper has completed an additional order within a specified time interval of obtaining the specific item from the warehouse; and
prompting the shopper to provide information for finding the specific item in the warehouse through an interface displayed to the shopper via a shopper mobile application executing on the client device in response to determining that the shopper obtained the specific item from the warehouse and responsive to determining the shopper satisfies the threshold amount of the criteria.
Although Shiner does not explicitly disclose the limitations emphasized above, Shiner does disclose in [0199] – “if an item is found but not at the expected location, then a store employee may scan the item and an identifier for a structure or store region in which the item was found” and in [0057] – “item may be considered expedited if it takes longer than expected to fulfill the item…if the time until the promised fulfillment time is less than a predetermined amount of time, an order item may be designated as expedited”.
Rouaix, on the other hand, teaches identifying a specific item within the warehouse included in the received order in response to one or more shoppers were unable to obtain the specific item from the warehouse within a time interval of receiving the order including the specific item in [Col. 12, lines 55-67] – “a particular agent may have difficulty distinguishing a particular item or type of item and the control system may adapt the amount and/or type of information supplied to that particular agent when picking certain items. For example, one agent may be able to quickly locate items using pattern information, while another agent may require both pattern and position information to quickly locate items for picking. In another example, one agent may more quickly locate items using position information, while another agent is able to identify items more quickly using pattern information. Thus, information regarding the results of previous pickings may be used to adapt the amount and/or type of information provided for future pickings”; [Col. 22, ll. 1-23] – “may then present position information if a picking agent requests additional information or if the picker is taking a longer time than usual (or longer than a configurable time) to locate the item”. 
Rouaix further teaches determining, by the online concierge system, the shopper satisfies a threshold amount of criteria maintained by the online concierge system, at least one of the criteria specifying that the shopper has completed an additional order [group of items] within a specified time interval [specified time limit] of obtaining the specific item from the warehouse in [Col. 24, ll. 25-55] – An agent enters a time when an item has been stored in the inventory data. The time stamp may be triggered within a specified time limit after each item is stored. One or more time stamps may be captured corresponding to the agent starting or completing storage for a group of items.
Rouaix additionally teaches prompting the shopper to provide information for finding the specific item in the warehouse through an interface displayed to the shopper via a shopper mobile application executing on the client device in response to determining that the shopper obtained the specific item from the warehouse and responsive to determining the shopper satisfies the threshold amount of the criteria in [Col. 14, ll. 4-10] – communication device 350 may include personal computer systems, mobile phones, or any device that can communicate and convey instructions; [Col. 17, ll. 16-36] – “communication device 350 may be configured to request position information for any item to be picked for which it does not have current position information stored locally”; and in [Col. 24, ll. 25-55] – An agent enters a time when an item has been stored in the inventory data. The time stamp may be triggered within a specified time limit after each item is stored by pressing a button on the communication device 350 to indicate the item has been stored. One or more time stamps may be captured corresponding to the agent starting or completing storage for a group of items and in [Col. 35, ll. 1-6] – The agent provides an indication the item has been stored by scanning the item identifier and the inventory area.
It would have been obvious to one of ordinary skill in the art to include in the method, as disclosed by Shiner, the limitations emphasized above, as taught by Rouaix, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiner, to include the teachings of Rouaix, in order to help the picker with difficult items (Rouaix: [Col. 12, ll. 42-67]). 

            Regarding claim 3, Shiner in view of Rouaix teaches the method of claim 2. Shiner further discloses wherein the criteria maintained by the online concierge system are selected from a group consisting of: the shopper having completed a minimum number of orders, the shopper having at least a threshold amount of completed orders that received at least a threshold ranking from consumers for whom the orders were completed, and any combination thereof ([0076] – a picker may be assigned an order item based on order item priority and order status; [0193] – order items that are accessible/visible to a picker may be determined based on the number of order items already in a picker’s pick queue).

            Regarding claim 5, Shiner in view of Rouaix teaches the method of claim 1. Shiner further discloses wherein an availability of the specific item at the warehouse is determined by applying a combination of the specific item and the warehouse ([0020] – “determining a fulfillment confidence score for the item, wherein, the fulfillment confidence score is based at least in part on data representing one or more locations within the store or warehouse at which the item has previously been located”; [0061] – “fulfillment confidence score may be generated by a decision process that takes into consideration  information about the requested item, its location, lifecycle event or movement history, the customer's order history, the location of the various options for fulfilling the order”). 
Shiner does not explicitly disclose wherein an availability of the specific item at the warehouse is determined by applying a machine-learning availability model to a combination of the specific item and the warehouse.
Rouaix, on the other hand, teaches wherein an availability of the specific item at the warehouse is determined by applying a machine-learning availability model to a combination of the specific item and the warehouse in [Col. 19, ll. 48-59] – “the minimum, or optimal, amount of information and/or the optimal type of information required to identify an item may be “learned” 
It would have been obvious to one of ordinary skill in the art to include in the method, as disclosed by Shiner, wherein an availability of the specific item at the warehouse is determined by applying a machine-learning availability model to a combination of the specific item and the warehouse, as taught by Rouaix, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiner, to include the teachings of Rouaix, in order to reduce the time it takes to pick items (Rouaix: [Col. 2, lines 62-67]). 

            Regarding claim 6, Shiner in view of Rouaix teaches the method of claim 1. Shiner further discloses wherein the information for finding the specific item in the warehouse comprises at least one selected from a group consisting of: a picture of a location in the warehouse of the specific item, a text description of a location in the warehouse of the specific item, and any combination thereof ([0077] – “may generate picking data such as a description, map, explicit location identifier (e.g., children's department, carousel #2), a hint, an image, an audio file, a video file, directions, or other information for a picker to use in locating an order item assigned to that picker”; [0185] – “’hints’ may include one or more of text instructions, maps, images”; [0295] – “generate an overlay with item information and specific location information on a live image of the store floor . 

            Regarding claim 7, Shiner in view of Rouaix teaches the method of claim 1. Shiner discloses further comprising:
receiving an additional order including the specific item and to be fulfilled at the warehouse by a different shopper after storing the information for finding the specific item in  the warehouse ([0076] – “fulfillment server may assign order items to one or more pickers from an order item queue”; ([0199] – “may be used to update the data used to determine the location of the item and generate the fulfillment hints;
retrieving the information for finding the specific item in the warehouse received from the shopper in association with the specific item and in association with the warehouse ([0185] – “hints” may include one or more of text instructions, maps, images, overlays, audio instructions, etc., to more efficiently enable a store employee or the customer to locate the item”; [0186] – “One or more of the hints may then be provided to a store employee...Picker 426 may use a suitable hand held device, such as depicted by element 450, to access the hints”); and
transmitting an interface to a client device of the different shopper, the interface displaying the information for finding the specific item in the warehouse received from the shopper ([0198] – “once a picker (or in some cases, a customer) selects an item or items to “pick”, they may be provided with fulfillment hints in the form of directions, maps, clues, a diagram of the store and its departments, graphic overlays, etc. that define a path to take in .

Regarding claim 8, Shiner in view of Rouaix teaches the method of claim 7. Shiner further discloses wherein transmitting the interface to the client device of the different shopper, the interface displaying the information for finding the specific item in the warehouse received from the shopper comprises: displaying an additional interface to the different shopper that displays each item included in the additional order ([0196] – “FIG. 7 depicts an exemplary department level order item list screen 700. In one embodiment, the fulfillment server may be employed to display order items associated with a particular department that may be ready for picking. In one embodiment, the department order item list may be toggled to show items requiring picking that may need attention from the picker”). Shiner further discloses [0076] – “order items assigned to a picker may be provided in an ordered list” and [0198] – “once a picker (or in some cases, a customer) selects an item or items to “pick”, they may be provided with fulfillment hints in the form of directions, maps, clues, a diagram of the store and its departments, graphic overlays, etc. that define a path to take in order to locate the item(s). These “hints” may be displayed on a screen of a hand held device”.
Shiner does not explicitly disclose wherein transmitting the interface to the client device of the different shopper, the interface displaying the information for finding the specific item in the warehouse received from the shopper comprises: the additional interface displaying an indication proximate to information identifying the specific item in the additional interface; and transmitting the interface to the client device of the different shopper in response to receiving a selection of the indication from the different shopper. 
: the additional interface displaying an indication proximate to the specific item; and transmitting the interface to the client device of the different shopper in response to receiving a selection of the indication from the different shopper. 
Rouaix teaches in [Col. 20, ll. 1-8] – “position information 600 may be presented along with other descriptive information, such as text corresponding to a title or other product label, or pattern information” and in [Col. 21, ll. 46-67] – “picking agent may request additional information through a button or other user interface control of communication device 350. In response, communication device 350 may present pattern information, or may present a scale indicator”. 
It would have been obvious to one of ordinary skill in the art to include in the method, as disclosed by Shiner, the additional interface displaying an indication proximate to the specific item; and transmitting the interface to the client device of the different shopper in response to receiving a selection of the indication from the different shopper, as taught by Rouaix, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiner, to include the teachings of Rouaix, in order to help the picker with difficult items (Rouaix: [Col. 12, ll. 42-67]). 

            Regarding claim 10, Shiner in view of Rouaix teaches the method of claim 7. Shiner does not explicitly disclose further comprising: receiving a negative indication for the information for finding the specific item in the warehouse from the different shopper via the interface; storing the negative indication in association with the different shopper and in association with the information for finding the specific item in the warehouse; and preventing subsequent presentation of the information for finding the specific item in the warehouse to the different shopper. Shiner does disclose in [0199] – “if an item is found but not at the expected location, then a store employee may scan the item and an identifier for a structure or store region in which the item was found. This may be used to update the data used to determine the location of the item and generate the fulfillment hints”.
Rouaix, on the other hand, teaches receiving a negative indication for the information for finding the specific item in the warehouse from the different shopper via the interface; storing the negative indication in association with the different shopper and in association with the information for finding the specific item in the warehouse; and preventing subsequent presentation of the information for finding the specific item in the warehouse to the different shopper. Rouaix teaches in [Col. 30, ll. 9-67] – “If the item was found in the inventory area, but not in the position indicated by the presented position information, the agent may provide feedback to the control system indicating that an error was detected in the determined and/or stored position information for the item…an error indication may trigger control system 400 to automatically ‘reset’ or ‘zero-out’ the position information for one or more of the items…data related to detected errors may be stored and later analyzed to detect patterns, such as to determine if a particular inventory area is too large to make efficient use of position-based item identification, if a particular stowing agent is consistently misplacing items (e.g., not following the applicable positional placement guidelines), or if a particular picking agent is having difficulty locating items using position-based item identification. In some embodiments, corrective action may be taken based on this analysis, 
It would have been obvious to one of ordinary skill in the art to include in the method, as disclosed by Shiner, receiving a negative indication for the information for finding the specific item in the warehouse from the different shopper via the interface; storing the negative indication in association with the different shopper and in association with the information for finding the specific item in the warehouse; and preventing subsequent presentation of the information for finding the specific item in the warehouse to the different shopper, as taught by Rouaix, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiner, to include the teachings of Rouaix, in order to correctly identify and pick difficult items (Rouaix: [Col. 12, ll. 42-67]). 

Regarding claim 11, Shiner in view of Rouaix teaches the method of claim 1. 
Shiner does not explicitly disclose further comprising: receiving a threshold number of negative indications for the information for finding the specific item in the warehouse from different shoppers to whom the information for finding the specific item was displayed; and removing the information for finding the specific item in the warehouse in response to receiving the threshold number of negative indications. Shiner does disclose in [0199] – “picker may 
Rouaix, on the other hand, teaches receiving a threshold number of negative indications for the information for finding the specific item in the warehouse from different shoppers to whom the information for finding the specific item was displayed; and removing the information for finding the difficult to find item in the warehouse in response to receiving the threshold number of negative indications. Rouaix teaches in [Col. 29, ll. 1-19] – “if the item is not found, another attempt to locate the item may be made at another time” and in [Col. 30, ll. 1-32] – “if other errors are detected, the agent may indicate that a more thorough review of the error may be performed at a later time. In other embodiments, an error indication may trigger control system 400 to automatically ‘reset’ or ‘zero-out’ the position information for one or more of the items”.
It would have been obvious to one of ordinary skill in the art to include in the method, as disclosed by Shiner, receiving a threshold number of negative indications for the information for finding the specific item in the warehouse from different shoppers to whom the information for finding the specific item was displayed; and removing the information for finding the difficult to find item in the warehouse in response to receiving the threshold number of negative indications, as taught by Rouaix, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the Examiner Note: The Examiner interprets “a threshold number of negative indications” as a single error that is received from multiple agents (i.e. “the different shoppers”). Rouaix teaches information for finding the specific item in the warehouse is presented to all agents and a single error from any agent can cause removal of the information, thereby updating the information for the specific item).

            Regarding claim 12, the claim recites a computer program product comprising substantially similar limitations as claim 1. Shiner further discloses a non-transitory computer-readable storage medium having instructions encoded thereon that are executed by a processor ([0174] – “non-transitory processor-readable removable storage 335]). The claim is rejected under substantially similar grounds as claim 1.

Regarding claim 14, all the limitations in computer program product claim 14 are closely parallel to the limitations of method claim 3 analyzed above and rejected on the same bases. Shiner further discloses a non-transitory computer-readable storage medium having instructions encoded thereon that are executed by a processor ([0174] – “non-transitory processor-readable removable storage 335]).

            Regarding claim 16, the claim recites a computer program product comprising substantially similar limitations as claim 5. Shiner further discloses a non-transitory computer-readable storage medium having instructions encoded thereon that are executed by a processor ([0174] – “non-transitory processor-readable removable storage 335]). The claim is rejected under substantially similar grounds as claim 5.

            Regarding claim 17, the claim recites a computer program product comprising substantially similar limitations as claim 6. Shiner further discloses a non-transitory computer-readable storage medium having instructions encoded thereon that are executed by a processor ([0174] – “non-transitory processor-readable removable storage 335]). The claim is rejected under substantially similar grounds as claim 6.

            Regarding claim 18, the claim recites a computer program product comprising substantially similar limitations as claim 7. Shiner further discloses a non-transitory computer-readable storage medium having instructions encoded thereon that are executed by a processor ([0174] – “non-transitory processor-readable removable storage 335]). The claim is rejected under substantially similar grounds as claim 7.

            Regarding claim 19, the claim recites a computer program product comprising substantially similar limitations as claim 8. Shiner further discloses a non-transitory computer-readable storage medium having instructions encoded thereon that are executed by a processor ([0174] – “non-transitory processor-readable removable storage 335]). The claim is rejected under substantially similar grounds as claim 8.

            Regarding claim 21, the claim recites a computer program product comprising substantially similar limitations as claim 10. Shiner further discloses a non-transitory computer-readable storage medium having instructions encoded thereon that are executed by a processor ([0174] – “non-transitory processor-readable removable storage 335]). The claim is rejected under substantially similar grounds as claim 10.

            Regarding claim 22, the claim recites a computer program product comprising substantially similar limitations as claim 11. Shiner further discloses a non-transitory computer-readable storage medium having instructions encoded thereon that are executed by a processor ([0174] – “non-transitory processor-readable removable storage 335]). The claim is rejected under substantially similar grounds as claim 11.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiner, in view of Rouaix, in further view of Calvo, U.S. 20200160269 A1 (hereafter referred to as “Calvo”).

Regarding claim 9, Shiner in view of Rouaix teaches the method of claim 7. Shiner discloses receiving information for finding the specific item in the warehouse from the shopper (Shiner: [0199] – “if an item is found but not at the expected location, then a store employee may scan the item and an identifier for a structure or store region in which the item was found”). 
Shiner in view of Rouaix does not explicitly teach wherein the interface displays information identifying the shopper from whom the information for finding the specific item in the warehouse was received. 
wherein the interface displays information identifying the shopper. Calvo teaches in [0169] – “Fig. 18 displays another view of the GUI 1100…Summary of the order price and name of shopper are displayed”.
It would have been obvious to one of ordinary skill in the art to include in the method, as disclosed by Shiner in view of Rouaix, the interface displays information identifying the shopper, as taught by Calvo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shiner in view of Rouaix, to include the teachings of Calvo, in order to display pertinent information if substitutions or updates on the order progress are needed (Calvo: [0091]).

Regarding claim 20, all the limitations in computer program product claim 20 are closely parallel to the limitations of method claim 9 analyzed above and rejected on the same bases. Shiner further discloses a non-transitory computer-readable storage medium having instructions encoded thereon that are executed by a processor ([0174] – “non-transitory processor-readable removable storage 335]).

Response to Arguments
Applicant's arguments filed 09/28/21 have been fully considered.

Claim Objections


35 U.S.C. 112(b)
	As stated above, the amendments overcome the 112(b) rejections.

35 U.S.C. 101
Applicant argues 1) “the pending claims do not organize human activity” (Remarks page 12) and 2) “claim 1 provides an improvement to a technical field…integrates the alleged abstract idea into a practical application” (Remarks page 14).
	In response to argument 1) the Examiner disagrees. As identified in the 2019 PEG, the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas encompasses commercial interactions including sales activities/behaviors. The claims recite the concept of facilitating fulfillment of an order in the limitations listed above in Step 2A, Prong One of the 2019 PEG. Further, receiving information from a shopper fulfilling an order at a warehouse identifying items of the order and determining the shopper obtained a specific item included in the order from the received information is a sales activity and behavior. Identifying items and determining whether an item is obtained are steps to fulfill a transaction. Applicant further argues “it is not a ‘fundamental economic principle or practice’ to prompt a shopper for information to provide information for finding a specific item within a warehouse…It is also not ‘managing personal behavior or relationships or interactions between people’ to prompt a 
	In response to argument 2) the Examiner disagrees. Applicant asserts “the pending claims allow the online concierge system to store the information obtained from the shopper for display to another shopper…to more efficiently locate and retrieve the specific item from the warehouse”. The alleged improvements of increased efficiency in locating and retrieving an item from a warehouse is not a technological improvement but rather a solution to an existing business problem. Applicant further argues “Conventional online concierge systems are unable to account for items included in orders that are available at a warehouse but are difficult to locate within the warehouse, which increases an amount of time for a shopper to fulfill and order…”. The Examiner notes, as made clear by the courts, the “novelty” of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." See MPEP 2106.05(I). Reducing the amount of time it takes for a shopper to locate a difficult item is not “an improvement to a technical field” but rather an improvement to a business problem. Furthermore, the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer 

	With respect to Applicant’s assertion “independent claim 1, as well as its dependent claims, is not directed to an abstract idea and recites patent eligible subject matter. Independent claim 12 recites similar elements as independent claim 1, so independent claim 12, as well as its dependent claims, also are[sic] not directed to an abstract idea and recite patent eligible subject matter”, the Examiner disagrees and directs Applicant’s attention to the remarks pertaining to claim 1 above.

35 U.S.C. 103
	Applicant argues the cited prior art fails to teach “prompt a shopper for information to provide information for finding a specific item within a warehouse in response to ‘determining that the shopper obtained the specific item from the warehouse based on the received information’ and in response to ‘determining the shopper satisfies a threshold amount of criteria maintained by the online concierge system, at least one of the criteria specifying that the shopper has completed an additional order within a specified time interval of obtaining the specific item from the warehouse”; however the Examiner disagrees. As shown above, the Examiner has relied upon Rouaix to cure the deficiencies of Shiner to teach newly amended claim 1. Rouaix teaches an inventory management system where customers may submit orders containing one or 

	With respect to Applicant’s assertion “amended independent claim 12 is also patentable distinct from the cited references”, the Examiner disagrees and directs Applicant’s attention to the remarks pertaining to claim 1 above.



	With respect to Applicant’s assertion “As dependent claims 3 and 14 variously depend from independent claims 1 and 12…dependent claims 3 and 14 are also patentably distinct from the cited references”, the Examiner disagrees and directs Applicant’s attention to the remarks pertaining to claim 1 above.

	With respect to Applicant’s assertion “As dependent claims 9 and 20 variously depend from independent claims 1 and 12…dependent claims 9 and 20 are also patentably distinct from the cited references”, the Examiner disagrees and directs Applicant’s attention to the remarks pertaining to claim 1 above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571)272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/ELISA H YANG/Examiner, Art Unit 3625
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625